Title: Speech at a Political Meeting, 27 February 1789
From: Hamilton, Alexander,“A Spectator”
To: 


New York, February 27, 1789. A newspaper writer who signed himself “A Spectator” reported that Hamilton stated at a political meeting in New York City: “that as the residence of Congress would doubtless be esteemed a matter of some import to the city of NewYork, and as it would certainly be contended for—Our representative should be a man well qualified in oratory to prove, that this city is the best station for that honorable body. That Mr. Lawrence was well acquainted with the mercantile laws, and closely attached to the real interest of his commercial fellow citizens—Therefore a very proper person to represent us.”
